Citation Nr: 0011987	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  97-14 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $6,547.87.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1954 to September 
1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Houston, Texas.  The 
veteran's custodian testified before a member of the Board at 
the RO in September 1997.  In April 1998, the Board remanded 
this case to the RO.


FINDINGS OF FACT

1.  The overpayment of improved pension benefits in the 
amount of $6,547.87 was not due to the veteran's or his 
custodian's fraud, misrepresentation or bad faith.

2.  Although the creation of the debt was not due to the 
veteran's fault or his custodian's fault, withholding of 
benefits or recovery would not nullify the objective for 
which benefits were intended.  

3.  The veteran would be unjustly enriched if the benefits 
were not recovered, and he did not change his position to his 
detriment; reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  

4.  Recovery of the overpayment would not subject the veteran 
to undue hardship.  


CONCLUSION OF LAW


The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran or his custodian; however, recovery 
of the overpayment of VA improved pension benefits in the 
amount of $6,547.87 would not be against equity and good 
conscience and, therefore, is not waived.  38 U.S.C.A. §§ 
5107, 5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107.  That is, the Board finds 
that he has presented a plausible claim.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

The veteran's custodian, the appellant, testified before a 
member of the Board at the RO in September 1997.  At that 
time and in correspondence of record, he asserted that 
recovery of the debt at issue should be waived.  He asserted 
that when the veteran was admitted to a medical facility in 
November 1994, the custodian completed a financial worksheet 
in which assets of over $100,000 were listed.  He maintained 
that he was informed that this worksheet was good for a year.  
He maintained that he did not complete the veteran's 
application for pension benefits in which no assets were 
listed.  In addition, he contended that although a July 1995 
field examiner's report reflected that the field examiner had 
been informed that the veteran had just $5,000 in assets, the 
appellant asserted that he did not tell him this figure.  The 
appellant asserted that while the veteran's pension benefits 
may have been properly terminated due to excessive net worth, 
the termination should have been effective from the date of 
that determination, August 1996.  Further, he asserted that a 
recovery of the debt will cause the veteran mental anguish 
and also asserted that while it may appear that the veteran 
has significant assets, the veteran has no hope of ever being 
employed again due to his disabilities so his assets are not 
significant in that regard.  

A review of the historical records does not show that the 
claims file contained a copy of the November 1994 financial 
worksheet.  However, the appellant has furnished this record, 
which is a form used to determine financial eligibility to 
receive VA medical care.  This record was signed by the 
veteran in November 1994 and was date stamped as received in 
the RO in January 1997; there was no VA date stamp from 1994 
on this document.  The document shows the report of assets of 
over $100,000.  Again, the appellant maintains that this 
document was received by the VA in November 1994.  

A further review of the record reflects that in December 
1994, the veteran's application for pension was received in 
which net worth of zero was reported.  In addition, 
accompanying this application was correspondence in which the 
veteran requested that the appellant be appointed his 
custodian.  As noted during the hearing, it is clear that 
someone assisted the veteran in completing his application 
since the record shows that his disabilities include 
restricted mental capacity.  However, this form was submitted 
with the veteran's signature and, assuming the financial 
worksheet was received by the VA as the appellant maintains 
in November 1994, this application showed more current 
financial information, was accepted as factually accurate, 
and, as such, was used as the basis for a determination of 
whether pension benefits were warranted.  

In an April 1995 rating decision, the RO determined that the 
veteran was entitled to VA pension as well as aid and 
attendance benefits effective from December 1994.  In 
addition, it was noted that it was proposed to rate the 
veteran incompetent for the purpose of payment of VA 
benefits.  In a June 1995 rating decision, it was determined 
that the veteran was incompetent for the purpose of payment 
of VA benefits.  The appellant was named as his custodian.  
Thereafter, the appellant informed the VA that the veteran 
had begun to received Social Security benefits.  

In July 1995, a field examination was requested.  According 
to an August 1995 field examination report, the appellant was 
listed as the payee.  Information was garnered with regard to 
the veteran's estate.  In pertinent part, the veteran's 
assets were valued at $5,000.  The sources of his income were 
listed as VA benefits and Social Security benefits and were 
listed as totaling $1,717 monthly.  In addition, his monthly 
expenses totaling $1,717 were listed.  

In September 1995, the custodian was notified that VA pension 
and special monthly pension benefits had been awarded 
effective from January 1, 1995.  It was shown that 
adjustments were made while the veteran was in a nursing home 
at VA expense.  The custodian was provided a VA Form 21-8768.  
This form informed the custodian of his obligation to notify 
the VA immediately of any changes in his income and/or net 
worth and that failure to do so would result in an 
overpayment subject to recovery.  In a March 1996 rating 
decision, the veteran's award of special monthly pension was 
terminated effective March 1, 1996.  In a March 1996 letter, 
the veteran's custodian was notified of this action.  He was 
again provided a VA Form 21-8768.  In another March 1996 
letter, the veteran's custodian was again provided a VA Form 
21-8768.  

In May 1996, an EVR was received from the veteran's 
custodian, the appellant.  In that form, the appellant 
indicated that the veteran had monthly income from Social 
Security benefits.  In addition, he indicated that during 
1995 and 1996, the veteran received interest income of 
$6,392.70 and $6,000 for those respective years.  In 
addition, he indicated that the veteran had over $138,000 in 
assets.  In August 1996, the appellant reported that the 
veteran's monthly expenses totaled $801.58.  In addition, he 
indicated that the veteran's annual hospital and medical 
insurance cost $5,969.52 or approximately $500 per month.  
Thus, total monthly expenses were approximately $1,300.  

In an August 1996 corpus of estate determination, the RO 
determined that the veteran's estate, to include $40,000 
worth of property, was worth $178,953.93.  His total monthly 
expenses were calculated to be close to $1,300.  Based on 
this information, the RO concluded that it was reasonable to 
assume that the veteran could convert his resources to cash 
to care for his needs.  Thereafter, in a subsequent August 
1996 letter, the appellant was notified that the veteran's 
pension benefits were retroactively terminated effective 
January 1, 1995.  The RO terminated the veteran's benefits 
because his net worth was considered too high for him to be 
awarded pension benefits, as demonstrated in the corpus of 
estate determination.  As previously noted, the appellant 
asserts that the date of the corpus of estate determination 
should be the effective date of termination of the pension 
benefits as opposed to the termination date of January 1, 
1995.  As such, the Board will explain why the proper 
termination date is January 1, 1995.  

As noted, the appellant maintains that financial information 
which included net worth information was received at the VA 
by November 1994, in conjunction with the veteran's receipt 
of medical care at a VA medical facility.  Assuming this is 
correct, thereafter, subsequent financial information was 
received in the specific application which was filed for 
pension benefits.  As such, even if the veteran did not 
complete this information on his own and even if the 
appellant was not the one who assisted him, the veteran 
signed this form and was not deemed to be incompetent at that 
time.  Accordingly, the VA relied upon this information when 
determining if pension benefits were warranted.  In that 
application, no net worth was listed nor was any interest 
income listed.  

38 C.F.R. § 3.271 (1999) provides that in computing income, 
payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under 38 C.F.R. 
§ 3.272.  Pursuant to 38 C.F.R. §§  3.274, 275 (1999), the 
corpus of estate and net worth of a veteran is considered in 
a determination of whether or not pension benefits are 
warranted.  In determining whether some part of the 
claimant's estate should be consumed for his or her 
maintenance, consideration will be given to the amount of the 
claimant's income, together with the following factors: 
whether the property can be readily converted into cash at no 
substantial sacrifice; life expectancy; number of dependents 
who meet the requirements of 38 C.F.R. § 3.250(b)(2); 
potential rate of depletion, including unusual medical 
expenses under the principles outlined in 38 C.F.R. 
§ 3.272(g) for the claimant and his or her dependents.  

Upon receipt of the application for pension benefits, the RO 
granted such benefits.  The grant was based on a 
determination that the veteran was permanently and totally 
disabled as well as his financial status.  The presented 
financial picture showed that the veteran's income was below 
the statutory limit at that time for VA improved pension 
benefits and there was no net worth.  The rate of payment was 
based on the income listed.  Thus, the VA had no current 
information to show that the veteran's financial picture was 
inaccurate.  The veteran and the appellant were notified that 
his rate of pension was based on the income listed in his 
application.  

The VA did not receive any new information regarding the 
veteran's income until July 1995 when the field examiner 
indicated that the veteran had assets of $5,000.  Still, the 
assets were, for some reason, grossly underreported.  In May 
1996, the appellant reported the full amount of the veteran's 
assets and also reported that the veteran had been receiving 
interest income in 1995 and 1996.  This report prompted the 
corpus of estate determination.  

38 C.F.R. § 3.274 provides that a veteran's net worth is 
related to his or her pension entitlement.  Specifically, 
pension shall be denied or discontinued when the corpus of 
the estate of the veteran, and of the veteran's spouse, are 
such that under all the circumstances, including 
consideration of the annual income of the veteran, the 
veteran's spouse, and the veteran's children, it is 
reasonable that some part of the corpus of such estates be 
consumed for the veteran's maintenance.  38 C.F.R. § 3.275 
provides the criteria for evaluating net worth.  The 
following rules are for application in determining the corpus 
of estate or net worth of a veteran.  The terms corpus of 
estate and net worth mean the market value, less mortgages or 
other encumbrances, of all real and personal property owned 
by the claimant, except the claimant's dwelling (single 
family unit), including a reasonable lot area, and personal 
effects suitable to and consistent with the claimant's 
reasonable mode of life.  In determining whether some part of 
the claimant's estate should be consumed for the claimant's 
maintenance, consideration will be given to the amount of the 
claimant's income together with the following: Whether the 
property can be readily converted into cash at no substantial 
sacrifice; life expectancy; number of dependents who meet the 
definition of member of the family (the definition contained 
in 38 C.F.R. § 3.250(b)(2) is applicable to the improved 
pension program); potential rate of depletion, including 
unusual medical expenses under the principles outlined in 
38 C.F.R. § 3.272(g) for the claimant and the claimant's 
dependents.

As noted, the corpus of estate determination was not in the 
veteran's favor. Accordingly, the RO retroactively terminated 
the veteran's pension benefits to the effective date of 
entitlement.  This was consistent with the record, which 
shows that the veteran's net worth was a bar to payment of 
pension as of that date.  

38 C.F.R. § 3.277 provides certain eligibility reporting 
requirements.  There must be evidence of entitlement.  As a 
condition of granting or continuing pension, the VA may 
require from any person who is an applicant for or a 
recipient of pension such information, proofs, and evidence 
as is necessary to determine the annual income and the value 
of the corpus of the estate of such person, and of any spouse 
or child for whom the person is receiving or is to  receive 
increased pension (such child is hereinafter in this section 
referred to as a dependent child), and, in the case of a 
child applying  for or in receipt of pension in his or her 
own behalf (hereinafter in this section referred to as a 
surviving child), of any person with whom such child is 
residing who is legally responsible for such child's support.  
There is an obligation to report changes in factors affecting 
entitlement.  Any individual who has applied for or receives 
pension must promptly notify the Secretary in writing of any 
change affecting entitlement in any of the following: (1) 
Income; (2) Net worth or corpus of estate; (3) Marital 
status; (4) Nursing home patient status; (5) School 
enrollment status of a child 18 years of age or older; or (6) 
Any other factor that affects entitlement to benefits under 
the provisions of this Part.  

With regard to 38 C.F.R. § 3.277, as noted, as a condition of 
granting or continuing pension, the VA may require from any 
person who is an applicant for or a recipient of pension such 
information, proofs, and evidence as is necessary to 
determine the annual income and the value of the corpus of 
the estate of such person.  The VA requires that this 
information be listed in an application for VA pension 
benefits.  Since it was inaccurately portrayed, whether 
intentionally or unintentionally, the condition that it be 
correctly listed was not fulfilled.  Also, because the 
veteran had interest income and a substantial estate, he was 
not entitled to VA pension benefits.  

38 C.F.R. § 3.660 provides criteria with regard to the 
reduction or discontinuance of dependency, income and estate.  
A veteran, surviving spouse or child who is receiving 
pension, must notify the VA of any material change or 
expected change in his or her income or other circumstances 
which would affect his or her entitlement to receive, or the 
rate of, the benefit being paid.  Such notice must be 
furnished when the recipient acquires knowledge that he or 
she will begin to receive additional income or when his or 
her marital or dependency status changes.  In pension claims 
subject to 38 C.F.R. § 3.252(b) or 38 C.F.R. § 3.274 and in 
compensation claims subject to 38 C.F.R. § 3.250(a)(2), 
notice must be furnished of any material increase in corpus 
of the estate or net worth.  Where reduction or 
discontinuance of a running award of any benefit is required 
because of an increase in net worth or corpus of estate, 
because dependency of a parent ceased, or because dependency 
of another person ceased prior to October 1, 1982, due to 
marriage, annulment, divorce, or death, the award shall be 
reduced or discontinued effective the last day of the 
calendar year in which the increase occurred or dependency 
ceased.  

In this case, the veteran was never entitled to VA pension 
benefits because of his income and net worth.  38 C.F.R. 
§ 3.660 provides that where reduction or discontinuance of a 
running award of any benefit is required because of an 
increase in net worth or corpus of estate, the award shall be 
reduced or discontinued effective the last day of the 
calendar year in which the increase occurred.  In this case, 
there was no increase, the veteran had the income and the net 
worth at the time of his application for VA pension benefits.  
Thus, that regulation does not apply.  

In this case, the veteran never met the initial criteria and 
was never entitled to VA improved pension benefits.  The 
reason he was awarded those benefits was based on his 
application for pension benefits in which current financial 
information was provided and the application was signed by 
the veteran.  Thus, the grant was based on erroneous 
information furnished by the veteran.  The grant, although 
erroneous, was not due to VA error.  

38 C.F.R. § 3.500 provides that the effective date of a 
rating which results in the reduction or discontinuance of an 
award will be in accordance with the facts found except as 
provided in 38 C.F.R. § 3.105.  The effective date of 
reduction or discontinuance of an award of pension will be 
the earliest of the dates stated in these paragraphs unless 
otherwise provided.  Where an award is reduced, the reduced 
rate will be effective the day following the date of 
discontinuance of the greater benefit.  Error; payee's or 
administrative: (1) Effective date of award or day preceding 
act, whichever is later, but not prior to the date 
entitlement ceased, on an erroneous award based on an act of 
commission or omission by a payee or with the payee's 
knowledge. (2) Except as provided in paragraph (r) of this 
section, and 38 C.F.R. § 3.501 (e) and (g), date of last 
payment on an erroneous award based solely on administrative 
error or error in judgment.

The veteran's award was terminated the effective date of the 
award.  This was proper per 38 C.F.R. § 3.500, as there was 
not sole administrative error on the part of VA.  

With regard to the claim for waiver, the veteran's request 
for a waiver of the overpayment was referred to the 
Committee.  In November 1996, the Committee considered the 
veteran's claim for waiver.  The Committee made a specific 
determination that there was no fraud, misrepresentation, or 
bad faith on the veteran's part with respect to the creation 
of the overpayment at issue.  The Board agrees with this 
determination.  However, the Committee further determined 
that recovery of the overpayment of VA improved pension 
benefits in the amount of $6,547.87 would not be against 
equity and good conscience.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  After consideration of 
the record and the applicable regulatory provisions, the 
Board finds that there was no significant fault on the part 
of the veteran or his custodian in the creation of the 
overpayment.  It appears that the veteran may have lacked 
understanding as to the information reported at the time of 
the application for pension and that his custodian believed 
that the relevant information had already been provided.  
However, as discussed above, the fact remains that the 
veteran's application for VA pension benefits did contain 
erroneous information regarding income and net worth.  This 
information was the most recent of record and was used by VA 
in initially determining that the veteran was entitled to 
pension.  Thus, the VA likewise was not fault in the creation 
of the debt, since the agency relied on the information 
supplied by the veteran's application.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits to which he was not entitled, and as such, 
recoupment of those benefits would not defeat the purpose of 
the benefit and would cause unjust enrichment to the debtor.  
Likewise, there is no indication that the veteran's reliance 
on VA benefits resulted in relinquishment of another valuable 
right.  The Board is cognizant that the appellant apparently 
attempted to do his best regarding the veteran's award of 
benefits.  However, since the VA relied upon erroneous 
information, the veteran realized benefits to which he was 
never entitled.  The appellant maintains that he invested a 
portion of the VA benefits in the veteran's burial 
arrangements based on advice he received from a VA 
representative.  However, as noted at length, the VA was 
relying on the current financial information of record which 
was presented in an inaccurate manner.  

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  Although the appellant maintains that the 
veteran's estate is not significant, the Board notes that 
according to a financial status report and other financial 
information of record, the appellant's income and expenses 
are approximately the same.  In addition, his estate is over 
$100,000.  As such, the Board must find that the veteran is 
able to repay the debt without financial hardship. 

Accordingly, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b) (West 1991).









ORDER

The appeal is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

